    Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    MELVIN BANKS, SR., et al.,

                 Plaintiffs,                                   CIVIL ACTION NO.: 2:16-cv-53

          v.

    MCINTOSH COUNTY, GEORGIA,

                 Defendant.


                                              ORDER

         In this civil lawsuit, Plaintiffs—all of whom are African American individuals claiming

some connection to Hogg Hummock, a Gullah-Geechee community on Sapelo Island, Georgia—

allege that Defendant McIntosh County (“McIntosh County” or the “County”) has discriminated

against them on account of their race by providing inferior services to their community. (Doc.

206.) On March 30, 2021, the Court granted in part and denied in part the County’s Motion for

Summary Judgment. (Doc. 359.) Presently before the Court is a Motion for Reconsideration filed

by the County, (doc. 361), as well as a Motion for Reconsideration filed by Plaintiffs, (doc. 363).

For the following reasons, the Court DENIES the County’s Motion for Reconsideration, (doc.

361), and GRANTS IN PART and DENIES IN PART Plaintiffs’ Motion for Reconsideration,

(doc. 363).

                                          BACKGROUND 1

         Prior to the Court’s summary judgment Order, the group of Plaintiffs included several

individuals who either admitted that they did not own property on Sapelo Island or lacked evidence


1
 A more comprehensive recitation of the facts underlying this litigation can be found in the Court’s March
30, 2021 summary judgment Order. (Doc. 359, pp. 2–18.)
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 2 of 17




of such ownership. (See doc. 359, pp. 7–10.) In their Second Amended Complaint, which is (and,

at the time the Court issued its Order, was) the operative pleading, Plaintiffs allege several

discrimination claims including a Title VI claim (Count IV). (Doc. 206, pp. 92–93.) Plaintiffs

assert that the County provided inferior services to Hogg Hummock on account of their race. (Id.

at pp. 49–80.) These inferior services include the alleged poor maintenance of roads in Hogg

Hummock as compared to the maintenance of the roads on the mainland, where the population is

predominately white. (Id. at pp. 56–59.) Plaintiffs also allege, inter alia, that the County received

federal funds for water services but did not use any of those funds for water services on Sapelo

Island. (Id. at pp. 60–61.)

       In its Motion for Summary Judgment, the County argued that several Plaintiffs did not have

any property interest on Sapelo Island, and thus lacked standing to sue. (Doc. 274, pp. 34–36.)

With regard to road services, the County asserted that it did not own the roads in Hogg Hummock

and had no responsibility for their upkeep. (Doc. 354, pp. 29–32.) It also argued that it had not

discriminated in the provision of water services because the State—not the County—provided

water to Sapelo Island. (Id. at p. 35.) In response, Plaintiffs argued that—for various reasons—

they all had standing to pursue their claims, that questions of fact existed as to whether the County

owned the roads in Hogg Hummock, and that the County had discriminated against them by

providing funding to improve the water provided to many mainland residents while not investing

any money to improve the water quality in their community. (Doc. 341, pp. 19–24, 78–80.)

       The Court ultimately granted in part and denied in part the County’s Motion for Summary

Judgment. (Doc. 359.) In the Order, the Court determined that several Plaintiffs had not produced

evidence that they had an ownership interest in property on Sapelo Island and thus did not have a

sufficient injury for standing in the case. (Id. at pp. 30–38.) The Court also found that questions




                                                 2
    Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 3 of 17




of fact existed as to whether the County owned roads on Sapelo Island, so the County was not

entitled to summary judgment on Plaintiffs’ claim for inferior road maintenance. (Id. at pp. 57–

58.) However, the Court found that Plaintiffs had not presented sufficient evidence to survive

summary judgment on the issue of whether the County provided inferior water services and thus

granted summary judgment to the County as to Counts II and III to the extent they were based on,

inter alia, discriminatory water service. (Id. at p. 55.) For the same reason, the Court also granted

summary judgment as to Count IV, which alleged violations of Title VI. 2 (Id. at p. 56.)

        On April 20, 2021, the County filed its Motion for Reconsideration. (Doc. 361.) Plaintiffs

then filed their own Motion for Reconsideration. (Doc. 363.) Both Motions have been fully

briefed. (Doc 365; doc. 367; doc. 370; doc. 371.)

                                        LEGAL STANDARD 3

        “In considering a motion for reconsideration, a court must balance the need for finality and

judicial economy against the need to render just decisions.” Collins v. Int’l Longshoremen’s Ass’n




2
  After noting that “Title VI prohibits discrimination on account of race, color, or national origin in all
programs and activities receiving federal financial assistance,” (doc. 359, p. 56 (quoting Humphrey v.
United Parcel Service, 200 F. App’x 950, 952 (11th Cir. 2006)), the Court concluded that, based on the
evidence, water service was the only municipal service for which the County received federal funds
and, since Plaintiffs were unable to show discrimination as to water services, summary judgment as to
Count IV was appropriate. (Id.)
3
   Plaintiffs filed their Motion pursuant to Rule 59(e), (doc. 363, p. 1), and the County filed its Motion
pursuant to Rule 60(b), (doc. 361, p. 1). However, both Rule 59(e) and Rule 60(b) only apply to a district
court’s final judgment. See Bon Air Hotel, Inc. v. Time, Inc., 426 F.2d 858, 862 (5th Cir. 1970), abrogated
on other grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994) (“The district court’s denial
of [defendant’s] motion for summary judgment . . . was only an interlocutory order and thus not subject to
being vacated under Rule 60(b).”); see also Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc) (adopting the decisions of the United States Court of Appeals for the Fifth Circuit decided
prior to September 30, 1981, as binding precedent of the Eleventh Circuit); Davis v. Bobby Jones Ford,
Inc., CV 111–095, 2012 WL 13005400, at *1 (S.D. Ga. May 7, 2012) (“Rules 59(e) and 60(b) are only
available for relief from a final judgment.”). Because both Plaintiffs and the County are seeking
reconsideration of the Court’s partial grant of summary judgment, the court will review these motions under
Rule 54(b). See Covenant Christian Ministries, Inc. v. City of Marietta, 654 F.3d 1231, 1242 (11th Cir.
2011); Fed. R. Civ. P. 54(b).


                                                    3
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 4 of 17




Local 1423, No. CV 209-093, 2013 WL 393096, at *1 (S.D. Ga. Jan. 30, 2013) (citation omitted).

Under Federal Rule of Civil Procedure 54(b), district courts have the discretion to reconsider

interlocutory orders at any time before final judgment. Watkins v. Capital City Bank, No. CV

310-087, 2012 WL 4372289, at *4 (S.D. Ga. Sept. 24, 2012); Lambert v. Briggs & Stratton Corp.,

No. Civ.A. CV604-016, 2006 WL 156875, at *1 (S.D. Ga. Jan. 19, 2006).

       Although the text of Rule 54(b) does not specify a standard by which courts evaluate

motions, courts in this circuit “have taken the position that a motion for reconsideration should

only be granted if there is (1) an intervening change in controlling law; (2) newly discovered

evidence; or (3) the need to correct clear error or prevent manifest injustice.” Insured Deposits

Conduit, LLC v. Index Powered Fin. Servs., LLC, No. 07-22735-CIV, 2008 WL 5691349, at *2

(S.D. Fla. Mar. 14, 2008); accord Bryant v. Jones, 696 F. Supp. 2d 1313, 1320 (N.D. Ga. 2010).

Because reconsideration “is an extraordinary remedy to be employed sparingly,” the movant “must

set forth facts or law of a strongly convincing nature to induce the Court to reverse its prior

decision.” Burger King Corp v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369, 1370 (S.D.

Fla. 2002); accord Voter Verified, Inc. v. Election Sys. & Software, Inc., No. 6:09-cv-1969-Orl-

19KRS, 2011 WL 3862450, at *2 (M.D. Fla. Aug. 31, 2011); see also Armbuster v. Rosenbloom,

No. 1:15-cv-114, 2016 WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016).                  “A motion for

reconsideration should not be used to present the Court with arguments already heard and

dismissed, or to offer new legal theories or evidence that could have been presented” before the

original decision. S.E.C. v. Mannion, No. 1:10-cv-3374-WSD, 2013 WL 5999657, at *2 (N.D.

Ga. Nov. 12, 2013); accord Armbuster, 2016 WL 1441467, at *1 (“[I]t is improper on a motion

for reconsideration to ask the Court to rethink what the Court has already thought through – rightly

or wrongly.”) (citation and internal quotation marks omitted).




                                                 4
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 5 of 17




                                          DISCUSSION

         Both Plaintiffs and the County move for reconsideration of the Court’s summary judgment

Order.     (Doc. 361; doc. 363.)      The Court will first address the County’s Motion for

Reconsideration, (doc. 361), and then will examine the Plaintiffs’ Motion, (doc. 363).

I.       The County’s Motion for Reconsideration

         The County moves the Court to “reconsider the portion of its [O]rder denying [its] Motion

for Summary Judgment with respect to Plaintiffs’ claims concerning the maintenance of roads on

Sapelo Island.” (Doc. 361, p. 1.) In its summary judgment briefing, the County argued that it did

not act discriminatorily with regard to road maintenance because it does not own the roads in Hogg

Hummock and thus had no obligation to maintain them. (Doc. 354, pp. 29–32.) In its Order, the

Court determined that questions of fact remained as to the ownership of the roads, precluding

summary judgment. (Doc. 359, pp. 57–58.) Specifically, the Court noted that while the record

contained evidence from the minutes of a 1925 McIntosh County Board of Commissioners meeting

that stated that the County had, at that time, “discontinued” the public roads on Sapelo Island, (id.

at p. 57; doc. 345-21, p. 2), the record also contained a 2010 resolution by the McIntosh County

Board which provided that “the McIntosh County Board of Commissioners has never declared any

of [the public] roads [on Sapelo Island] to be abandoned, nor has such Board transferred ownership

of them to any other entity or person, and currently maintains some roads on Sapelo Island,” (doc.

344-24, p. 7). (Doc. 359, p. 57.) After examining Georgia law, the Court determined that it was

unable to say that the County had fully and effectively abandoned its ownership of the roads in

1925 because it was not clear whether, at the time of “discontinu[ance]” (in 1925), the County

owned the roads in fee simple. (Id. at p. 58.) Ultimately the Court found that, “based on the

present record . . . [it could not] say as a matter of law that McIntosh County abandoned all its




                                                 5
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 6 of 17




interests in the roadway land on Sapelo Island in 1925,” and the Court thus denied summary

judgment. (Id.)

        In its Motion for Reconsideration, the County argues that, “[h]ad the full transcript of the

[Federal Rule of Civil Procedure] 30(b)(6) deposition of County Attorney Ad Poppell been

included in the record, it would have answered the lingering questions that prevented the Court

from accepting the County’s position that it does not own the roads on Sapelo Island.” (Doc. 361,

p. 2.) According to the County, Plaintiffs bore the sole responsibility of filing the full transcript

of that deposition but failed to do so. (Id.)

        The docket in this case indicates that, on July 31, 2020 (the same day it filed its Motion for

Summary Judgment), the County filed a “Request for Filing of Original Discovery,” which

requested that Plaintiffs file the full original transcripts of several depositions, including that of

“Adam Strain Poppell III.” (Doc. 325.) Southern District of Georgia Local Rule 26.4 provides in

pertinent part that

        (a) Counsel in possession of original discovery materials, including depositions
        and all written discovery requests and responses, shall act for the Court as custodian
        of such materials and shall preserve them for filing as provided in Fed. R. Civ. P.
        5(d) and subsection (b) of this rule.

        (b) A request to the custodian to file original discovery materials shall specify the
        particular materials or portions thereof which the requesting party desires to have
        filed, and the custodian shall file such materials promptly upon receiving the
        request.

It is clear from the record that Plaintiffs did not file the full transcripts of the depositions that the

County requested. However, it is equally clear that the County never moved the Court to order

Plaintiffs to comply with the Rule 26.4 request. Nowhere in the plain language of the Local Rule

does it state that the Court should or shall sua sponte instruct a custodial party to comply with a




                                                   6
    Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 7 of 17




Rule 26.4 request if it has failed to do so after some period of time. 4 See Clark v. Hous. Auth. of

City of Alma, 971 F.2d 723, 727 (11th Cir. 1992) (“[The Eleventh Circuit Court of Appeals] gives

great deference to a district court’s interpretation of its local rules.”). Moreover, the County does

not point the Court to any authority that discouraged—much less prohibited—it from filing its own

copy of the Poppell deposition transcript, which the Court presumes the County possessed given

that its Brief in Support of Summary Judgment repeatedly cited specific page and line numbers

from the transcript. 5 (See, e.g., doc. 274-1, pp. 6–12, 15, 17–21.)

        Parties should not and cannot expect the Court to use its valuable time and resources—

particularly in a case of this scale, with dozens of Plaintiffs and a host of claims—to scour the

record to ensure that all discovery materials requested by any and all parties have been filed with

the Court by the custodial party. The administration of justice would further be hindered if the

Court was then required to put its consideration of a motion on hold so that it could order and wait

for the custodial party (or parties) to file the missing discovery materials. The burden must,

therefore, ultimately lie with the requesting party to ensure that the original discovery materials


4
  In its Motion, the County notes that, in an unrelated case in which the County’s counsel happens to be
serving as counsel for a different client, another Judge in this district sua sponte issued an order compelling
a custodial party to comply with an opposing party’s Rule 26.4 request. (Doc. 361, p. 4.) That Order was
issued on December 3, 2020, see New Covenant Church, Inc. v. Carla Futch, No. 2:19-cv-40, doc. 108
(S.D. Ga. Dec. 3, 2020), which was more than four months after the County filed its Rule 26.4 request in
this case and two months after Plaintiffs in this case filed their Response to the County’s Motion for
Summary Judgment (along with their own exhibits). Consequently, the County logically could not have
reasonably relied upon that Judge’s order when not following up on its Rule 26. 4 request in this case.
Moreover, the County cannot reasonably claim that this isolated act by a different judge in an unrelated
case indicates that there is some course of practice or expectation in this district whereby judges will sua
sponte compel custodial parties to comply with Rule 26.4 requests where the requesting party has declined
to affirmatively seek such relief. If anything, the Order by the District Judge in the unrelated case should
have prompted the County to ensure that Plaintiffs had complied with its request in this case, particularly
since the County had opted not to file its own copy of the at-issue deposition transcript (or, at the very least,
the relevant excerpts) as an exhibit to the Motion for Summary Judgment.
5
   Indeed, the Court is not aware of any authority requiring a Court to rely exclusively upon the original
transcript of a deposition when ruling on a motion for summary judgment and prohibiting it from
considering a copy of the deposition.


                                                       7
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 8 of 17




upon which it wishes to rely have been made a part of the record before the Court (and, if they

have not, alert the party in possession of the discovery materials, and then, if necessary, alert the

Court through a motion to compel). This is particularly appropriate where, as here, the requesting

party neglects to include, as an exhibit to its motion for summary judgment, a copy of the relevant

deposition excerpts to which it has cited. As a result, the Court declines to reconsider its ruling on

Plaintiffs’ road maintenance claims in light of Poppell’s 30(b)(6) deposition transcript.

       However, even if the Court did consider the testimony that the County now cites, it would

not conclusively resolve the issue about ownership and responsibility for maintenance of the roads.

In his 30(b)(6) deposition, Poppell testified that “the record indicates . . . that we abandoned the

roads to the owner of Sapelo” and that “in an abandonment proceeding, the way [he] underst[ood

it], [McIntosh County] ambandon[ed] their ownership and there may be one or two or three other

people that are claiming it, but McIntosh County is saying ‘we don’t own it.’” (Doc. 364-8, pp.

83–84.) He also stated that that McIntosh County “gave [the roads] up in 1925” and that McIntosh

County did not have any property on Sapelo Island “until about 1989.” (Id. at pp. 99, 102). The

County argues that Poppell’s testimony proves that the County “did not own or have rights to any

land on Sapelo Island prior to its 1989 acquisition of [a] half-acre parcel” and that “the land

underlying the major roadways in Hogg Hammock was not owned by the County at the time the

County abandoned the public roads on Sapelo in 1925.” (Doc. 361, p. 10.) However, the Court

cannot disregard the fact that the County’s 2010 resolution said the County had never declared any

public roads on Sapelo Island abandoned and had never transferred ownership of them to “any

other entity or person.” (Doc. 359, p. 57.) Thus, regardless of Poppell’s 30(b)(6) testimony as to

his “understanding” of what happened in 1925, there is still a material dispute of fact on this issue.

Moreover, when the Court considers the context of Poppell’s testimony in the cited pages, it is




                                                  8
 Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 9 of 17




apparent that, since he was not personally involved in the 1925 discontinuance, he is not certain

exactly what happened. (See doc. 364-8, p. 84 (Poppell admits that he was “not sure what [the

process for abandonment] was” in 1925.)).

       Furthermore, even if the roads and the land under them were fully and effectively

abandoned by the County (and put into private ownership) in 1925, under Georgia law, land can

become public if the owner dedicates it to that purpose. See O.C.G.A. § 44-5-230. “A private

landowner may dedicate land by setting it apart for public use, but it must be accepted by the

county before it becomes a county road.” Watson v. Clayton Cnty., 447 S.E.2d 162, 163 (Ga. Ct.

App. 1994) (citation omitted). “[A]cceptance of property set aside by the owner to a public use

will be implied where it is improved and maintained for such use by authorized public officials

out of tax funds.” Smith v. Gwinnett Cnty., 286 S.E.2d 739, 742 (Ga. 1982) (alteration in original)

(citation omitted). Here, Plaintiffs argued that even if the County had abandoned the roads, “they

were subsequently dedicated to public use by the actions of Hogg Hummock landowners” and “the

County accepted them by occasionally maintaining them (however inadequately) for decades.”

(Doc. 341, p. 79.) In response the County argued that it only provided maintenance for the roads

on the Island “at the request of the State.” (Doc. 354, p. 32.) However, according to McIntosh

County Assistant Public Works Director Harold Young, McIntosh County residents can call their

commissioner to request road work. (Doc. 364-3, pp. 9, 21.) The record shows that a Hogg

Hummock resident contact Commissioner Charles Jordan to complain about road maintenance.

(Doc. 343-27, p. 30.) In addition, Young stated that Commissioner Jordan contacted him and

relayed requests from Sapelo Island residents about performing road maintenance on the Island

and that, after conferring with the county manager, he would carry out these requests. (Doc. 364-

3, pp. 35–36, 46.) From this evidence, a jury could find that, regardless of Poppell’s testimony




                                                9
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 10 of 17




that the County abandoned the roads on Sapelo Island in 1925, it has since rededicated at least

some of them as public roads through its actions and the actions of the area property owners. Thus,

factual questions remain concerning the ownership of the roads on Sapelo Island, and summary

judgment on this issue is improper. Accordingly, the Court DENIES the County’s Motion for

Reconsideration. (Doc. 361.)

II.    Plaintiffs’ Motion for Reconsideration

       Plaintiffs also filed their own Motion for Reconsideration. (Doc. 363.) Plaintiffs move the

Court to reconsider three parts of its summary judgment Order. (Id.) First, Plaintiffs argue that

the Court erred in dismissing those individuals who did not own property on Sapelo Island for lack

of standing. (Id. at pp. 3–7.) Next, Plaintiffs assert that the Court incorrectly dismissed three

Plaintiffs―David Grovner, Sr. (on behalf of himself and on behalf of the estate of Vernell

Grovner), Brenda Jackson, and Harry Jordan―for lack of standing because, they say, there is

evidence that they own property on Sapelo Island. (Id. at pp. 7–8.) Finally, Plaintiffs argue that

the Court should not have dismissed their Title VI claim. (Id. at pp. 8–12.) The Court will examine

each of these arguments in turn.

       A.       Plaintiffs Who Do Not Own Property

       Plaintiffs contend that “[t]he Court erred in concluding that Plaintiffs who are residents of

Sapelo Island, but who do not have an individual property ownership interest on the Island, lack

standing to sue for the discriminatory provision of municipal services.” (Doc. 363, p. 3.) Plaintiffs

have already argued this issue before the Court, (doc. 341, pp. 19–24), and “motions for

reconsideration may not be used to present the court with arguments already heard and dismissed

or to repackage familiar arguments to test whether the court will change its mind.” Bryan v.

Murphy, 246 F. Supp. 2d 1256, 1259 (N.D. Ga. 2003). In addition, in their Motion, Plaintiffs




                                                 10
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 11 of 17




primarily rely on the United States Court of Appeals for the Eleventh Circuit’s decisions in

Ammons v. Dade City and Dowdell v. City of Apopka to support their argument that they have

standing regardless of property ownership. (Doc. 363, pp. 4–5 (quoting Ammons v. Dade City,

783 F.2d 982, 983 n.1 (11th Cir. 1986) and Dowdell v. City of Apopka, 698 F.2d 1181, 1184 (11th

Cir. 1983)).) However, the Eleventh Circuit does not address the issue of standing in either of

those cases. In addition, both cases predate the United States Supreme Court’s “seminal standing

opinion Lujan v. Defenders of Wildlife.” Const. Party of Pa. v. Aichele, 757 F.3d 347, 360 (3d.

2014) (discussing Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)). Thus, to the extent any

standing analysis could be read into either Ammons or Dowdell, such analysis would not reflect

current doctrine. Ultimately, Plaintiffs have not pointed to any authority from the Eleventh Circuit

showing that individuals without an ownership interest in any property on Sapelo Island

experienced a harm sufficient for standing in this case. Accordingly, the Court DENIES Plaintiffs’

Motion to the extent they seek for the Court to reconsider its decision to dismiss those Plaintiffs

who do not own property on Sapelo Island for lack of standing. (Doc. 363.)

       B.      Plaintiffs Who Claim That They Have Shown an Ownership Interest in
               Property on Sapelo

       Plaintiffs also argue that Brenda Jackson, Harry Jordan, and David Grovner, Sr. (on behalf

of himself and on behalf of the Estate of Vernell Grovner) all have “legal ownership interests in

Sapelo Island property.” (Id. at p. 7.)

       In its summary judgment Order, the Court determined that Harry Jordan and Brenda

Jackson transferred their interests in Sapelo Island property to their brother Charles Jordan. (Doc.

359, pp. 27–28.) The Court then determined that,

       [w]hile Charles Jordan died intestate, neither Harry Jordan nor Brenda Jackson state
       in their respective depositions that they have inherited the Sapelo Island property
       from Charles Jordan. In addition, the record does not show that any property has



                                                11
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 12 of 17




        been transferred to either Harry Jordan or Brenda Jackson since Charles Jordan’s
        death.

(Id. at p. 28 (internal citations removed).) In their Motion for Reconsideration, Plaintiffs argue

that Brenda Jackson and Harry Jordan “inherited their late brother’s parcel per operation of

[O.C.G.A. § 53-2-1] which provides the rules for intestate succession applicable here.” (Doc. 363,

p. 8.) However, the same Georgia statutory scheme for intestate succession also provides that

“[a]ny individual claiming to be an heir . . . under the laws of intestacy may apply to either the

probate court or the superior court specified in Code Section 53-2-20 to have the claim of heirship

and quantity of interest established.” O.C.G.A. § 53-2-22. In addition, Georgia caselaw states that

“[p]ersons claiming the right to take an estate as heirs . . . have the burden of proving facts

necessary to sustain their rights, including the death of the alleged intestate, the relationship to him

of the alleged heirs . . ., and that there are no other relatives entitled to take before them.” O’Regan

v. Brennan, 418 S.E.2d 389, 390 (Ga. Ct. App. 1992) (citation omitted). As the Court previously

made clear in its Order, “[t]he hallmark of property . . . is an individual entitlement grounded in

state law . . . .” (Doc. 359, p. 28 (quoting Logan v. Zimmerman Brush Co., 455 U.S. 422, 430

(1982)). Brenda Jackson and Harry Jordan have not proved the facts necessary—much less shown

that they have gone through the judicial process—to sustain their rights to take any Sapelo Island

property owned by Charles Jordan under the Georgia intestacy statutes. Accordingly, the Court

DENIES Plaintiffs’ Motion for Reconsideration to the extent it seeks to have the Court reconsider

its decision to dismiss Brenda Jackson and Harry Jordan. (Doc. 363.)

        Plaintiffs also argue that the Court should not have dismissed David Grovner, Sr.―who is

asserting claims on both his own behalf and on behalf of his late wife, Vernell Grovner―for lack

of standing. (Id. at pp. 7–8.) The Court dismissed David Grovner, Sr., after finding that, although

evidence showed that Vernell Grovner devised all of her property to him, there was no evidence



                                                  12
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 13 of 17




that Vernell Grovner had owned property on Sapelo Island. (Doc. 359, p. 33.) Plaintiffs argue

that evidence in the record did show that Vernell Grovner owned property on Sapelo Island. (Id.

at p. 7.) Specifically, they point to a property value assessment document taken from qPublic.net

which lists a “Vernell Grovenor” [sic] and “David Grovner” as owners of a parcel of land on

Sapelo Island. (Doc. 346-20, p. 2.) The Court notes that although the document was in the record

at the time the Court considered the County’s Motion for Summary Judgment, Plaintiffs did not

cite to it in their Response brief when arguing that Vernell and David Grovner, Sr., owned Sapelo

Island property. (Doc. 341, pp. 101–02.) At the summary judgment stage, this case dealt with

individual inquiries into standing for several dozen Plaintiffs, and the parties together submitted

more than two hundred exhibits. The Court does not have an obligation “to comb the record to

find some reason to deny a motion for summary judgment.” Carmen v. San Francisco Unified

Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted); see also U.S. v. 5443 Suffield

Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir. 2010) (“[I]t was not the district court’s job to sift

through the record and make [the party’s] case for him.”); Jones v. Sheehan, Young & Culp, P.C.,

82 F.3d 1334, 1338 (5th Cir. 1996) (“Rule 56 . . . . does not impose upon the district court a duty

to survey the entire record in search of evidence to support a non-movant’s opposition.”).

Nevertheless, the Court agrees that it erred in finding that no question of fact existed as to whether

Vernell Grovner and David Grovner, Sr., owned property on Sapelo Island. Accordingly, the

Court finds that David Grovner, Sr. (on behalf of himself and on behalf of the Estate of Vernell

Grovner) has provided evidence from which the jury could find that he (and the estate of Vernell

Grovner) owned property on Sapelo Island and thus has carried his burden on the issue of standing.

Accordingly, the Court GRANTS Plaintiffs’ Motion for Reconsideration as to the dismissal of




                                                  13
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 14 of 17




David Grovner, Sr. (on behalf of himself and on behalf of the Estate of Vernell Grovner). (Doc.

363.)

        C.     Plaintiffs’ Title VI Claim

        Finally, Plaintiffs argue that “the Court’s dismissal of Plaintiffs’ Title VI claims was based

on an erroneous interpretation of the statute.” (Doc. 363, p. 12.) In its Order, the Court determined

that Plaintiffs had not produced sufficient evidence that the County had acted against them with

discriminatory purpose and effect in its provision of water services. (Doc. 359, pp. 54–56.)

Because the evidence showed that most of the federal funds received by the County were to be

used for water services and in light of the fact that there was insufficient evidence of discrimination

in provision of such services, the Court dismissed Plaintiffs’ Title VI claim. 6 (Id. at p. 56.)

Plaintiffs argue that the Court incorrectly interpreted Title VI too narrowly, as only prohibiting the

County from discriminatorily spending federal funds when it also generally prohibits

discrimination in any County operation upon receipt of federal funds. (Doc. 363, pp. 8–12.) After

reviewing the relevant caselaw, the Court agrees.

        Under Title VI, “[n]o person in the United States shall, on the ground of race, color, or

national origin, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C. §

2000d. In interpreting this statute, the Supreme Court has broadly declared that it essentially

“condition[s] an offer of federal funding on a promise by the recipient not to discriminate, in what

amounts essentially to a contract between the Government and the recipient of funds.” Gebser v.

Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998). In addition, the Eleventh Circuit has stated


6
  While the record also indicated that the County received some federal funds through the Georgia
Community Development Block Grant Program, the Court found that Plaintiffs had not shown that this
money was allocated with discriminatory intent or effect. (Doc. 359, p. 56 n.27.)



                                                  14
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 15 of 17




that Congress, by passing the Civil Rights Restoration Act of 1987 (“CRRA”), intended for Title

VI to have “broad, institution-wide application.” Lussier v. Dugger, 904 F.2d 661, 665 (11th Cir.

1990). Since that time, other district courts in the Eleventh Circuit have interpreted Title VI and

the other anti-discrimination statutes covered by the CRRA to prohibit a government entity from

discriminating if part of that entity received funds, regardless of whether those funds were

specifically used for discrimination. The decision issued by another court in this circuit, in

American Association of People with Disabilities v. Hood, 278 F. Supp. 2d 1345 (M.D. Fla. 2003),

is particularly instructive. In that case, the plaintiffs sued the Florida Department of State for,

among other things, violating the Rehabilitation Act 7 by failing to provide a voting system that

would permit manually and visually impaired voters to vote without third-party assistance. Id. at

1350–51. The Florida Department of State argued that it was not subject to the Rehabilitation Act

because it had not received federal funding for election-related activities. Id. at 1354 n.8. The

court rejected this argument, finding that “[t]he plain language of the statute and its legislative

history indicate that if any part of a state department receives federal financial assistance, then the

entire department is covered.” Id. The district court concluded that “[t]he undisputed facts of

record in this case demonstrate that parts of the Florida Department of State have receive[d] federal

financial assistance, thus obliging the whole department to comply with Section 504 of the

Rehabilitation Act.” Id.




7
  Since Title VI and the Rehabilitation Act define “program or activity” in identical terms as a result of the
CRRA, see Pub. L. No. 100-259, §§ 2, 4, 6, case law interpreting the text of the Rehabilitation Act is
applicable in determining the scope of Title VI. See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich
LPA, 559 U.S. 573, 589–90 (2010) (“We have often observed that when ‘judicial interpretations have
settled the meaning of an existing statutory provision, repetition of the same language in a new statute
indicates, as a general matter, the intent to incorporate its . . . judicial interpretations as well.’”) (citing
Bragdon v. Abbott, 524 U.S. 624, 645 (1998)).



                                                      15
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 16 of 17




        Based upon the cumulative weight of this authority, the Court concludes that it manifestly

erred in granting summary judgment on Plaintiffs’ Title VI claim. Plaintiffs have put forth

evidence that the County has received federal funds. (Doc. 344-11, pp. 2–8; doc. 344-7, p. 2.)

Plaintiffs have also provided sufficient evidence so that a reasonable trier of fact could find that

the County acted with discriminatory purpose and effect with regard to the provision of fire

services, trash services, emergency medical services, and road maintenance. (Doc. 359, pp. 44–

55.) This is enough for Plaintiffs’ Title VI claim to survive summary judgment. 8 See, e.g., Bd. of

Pub. Educ. for City of Savannah & Cnty. of Chatham v. State of Ga., No. 4:90-cv-101, 1990 WL

608208, at *6 n.7 (S.D. Ga. Sept. 24, 1990) (“Title VI . . . was meant to allow suit against an entire

system for discriminatory practices of a discrete program within that system.”). Accordingly, the

Court GRANTS Plaintiffs’ Motion for Reconsideration to the extent it seeks for the Court to

reconsider its grant of summary judgment in favor of Defendant on Plaintiffs’ Title VI claim.9

(Doc. 363.)

                                               CONCLUSION

        In light of the foregoing, the Court DENIES McIntosh County’s Motion for

Reconsideration. (Doc. 361.) The Court GRANTS IN PART and DENIES IN PART Plaintiffs’


8
  This result is also consistent with the Court’s January 17, 2020 Order, which determined that McIntosh
County, through its Board of Commissioners, was a “program or activity” under Title VI. (Doc. 240, pp.
12–15.)
9
   The Court notes that the two-year statute of limitations for a Title VI claim is the same as for Plaintiffs’
42 U.S.C. § 1982 claim. See Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996) (“[A]s to section 2000d
[of Title VI], we hold that Georgia’s two-year personal injury limitations period applies.”); Moore v.
Liberty Nat’l Life Ins. Co., 267 F.3d 1209, 1216 (11th Cir. 2001) (“The absence of a statute of limitations
in the language of . . . [Section] 1982 is a deficiency . . . that must be filled through reference to appropriate
state law.”); O.C.G.A. § 9-3-33 (“[A]ctions for injuries to the person shall be brought within two years after
the right of action accrues.”). Both parties have already briefed whether Plaintiffs’ Section 1982 claims
involving the discriminatory provision of fire services, trash services, emergency medical services, and
road maintenance should be barred by the applicable two-year statute of limitations. (Doc. 360-1; doc.
369.) Accordingly, the Court should be equipped to assess whether Plaintiffs’ Title VI claim is barred by
the two-year statute of limitations without requiring additional briefing from any party.


                                                       16
Case 2:16-cv-00053-RSB-BWC Document 374 Filed 07/26/21 Page 17 of 17




Motion for Reconsideration. (Doc. 363.) The Court DIRECTS the Clerk of Court to reinstate

David Grovner Sr. as a Plaintiff in this case both on behalf of himself and on behalf of the Estate

of Vernell Grovner and to update the docket accordingly. In addition, Plaintiffs may proceed on

their Title VI claim (Count IV) to the extent that claim is based on discriminatory road

maintenance, trash services, emergency medical services, and fire services. The remainder of the

Court’s March 30, 2021 Order remains in effect. (Doc. 359.)

       SO ORDERED, this 26th day of July, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                17
